DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2021, has been entered.
Claims 1-6, 8-13, 15-18 and 20 are currently pending in the application.  The 112(b) rejections of claims 10, 11 and 17 set forth in the final office action dated November 12, 2020, have been withdrawn in view of the amended claims filed January 12, 2021.
 



Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-12, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Interfett (GB1165320A) in view of Poudrier (“Final Report on the Safety Assessment of Tallow”, Journal of the American College of Toxicology, Volume 9, Number 2, 1990, pp.153-164) or alternatively Poudrier (“Final Report on the Safety Assessment of Tallow”, Journal of the American College of Toxicology, Volume 9, Number 2, 1990, pp.153-164) in view of Interfett (GB1165320A).
With respect to claims 1 and 2, Interfett teaches dry, fatty powders of finely crystalline structure that are derived from fats of animal origin, such as edible beef suet (fat) (p. 1, lines 11-19, 25-27). Thus, Interfett teaches finely-crystalline fat powder, wherein the fats that are processed to produce the fat powder may be used in their natural state (p. 1, lines 22-24; claim 1).
While Interfett suggests that the powdered fat product may be produced from beef fat, the reference fails to teach a beef fat comprising a total saturated fat content of 57-68 wt% (based on weight of total fat) and C18:0 in the range of 26.5 to 31 wt% (based on weight of total fat).
Poudrier discloses beef fat (tallow), which can be used as either direct or indirect food additives (p. 154, ¶¶ 2 and 3). According to Poudrier, the major constituents (fatty acid composition) of non-hydrogenated beef fat (tallow) include palmitic (24-32%), stearic (20-25%), and myristic (3-6%) acids (p. 154, ¶¶ 3-5). Therefore, Poudrier teaches beef fat that has a total saturated fat content (approximately 47-63%), which overlaps with the claimed ranges as recited in claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) Furthermore, while Poudrier teaches beef fat that has C18:0 in the range of from 20-25%, the range is close to the respective claimed range of 26.5 to 31 wt%. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
Both Interfett and Poudrier disclose beef fat. It would have been obvious to one of ordinary skill in the art to use the beef fat that has the fatty acid composition as taught by Poudrier to produce the powdered fat product of Interfett, because Poudrier teaches beef fat and Interfett teaches that edible beef fat can be crystallized.
Regarding claims 4 and 17, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the powdered beef fat as recited above with respect to claim 1. Although the modified Interfett fails to expressly disclose the flow-ability of the powdered beef fat as recited in claims 4 and 17, given that the prior art teaches a powdered beef as claimed, the powdered beef fat of the prior art would have been expected to have a flow-ability that is similar to the claimed flow-ability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 5 and 15, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the powdered beef fat as recited above with respect to prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
Regarding claim 8, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the powdered beef fat as recited above with respect to claim 1. Interfett also teaches that other fats and/or oil can be combined to form a mixture for the powdered fat product, but the reference suggests that mixtures of two different fats or oil are not required (p. 3, lines 83-88).
Given that Interfett does not require the beef fat to be mixed with or combined with palm oil, one having ordinary skill in the art would have found it obvious to produce a powdered beef fat of the modified Interfett that does not include palm fat.
Regarding claims 9 and 18, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the powdered beef fat as recited above with respect to claim 1. As previously disclosed, Poudrier teaches that beef fat has a palmitic acid (C16:0) content of 24-32% (p. 154, ¶ 3).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)
With respect to claims 10 and 11, Interfett teaches a method of producing a dry, fatty powder of finely crystalline structure (powdered fat) that are derived from fats 
While Interfett suggests that the powdered fat product may be produced from beef fat, the reference fails to teach a beef fat comprising a total saturated fat content of 54 to 72 wt% (based on weight of total fat) or 57-68 wt% (based on weight of total fat) and C18:0 in the range of 26.5 to 31 wt% (based on weight of total fat).
Poudrier teaches beef fat (tallow) wherein the major constituents (fatty acid composition) include palmitic (24-32%), stearic (20-25%), and myristic (3-6%) acids (p. 154, ¶¶ 3-5). Therefore, Poudrier teaches beef fat that has a total saturated fat content (approximately 47-63%), which overlaps with the claimed ranges as recited in claim 10. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) Furthermore, while Poudrier teaches beef fat that has C18:0 in the range of from 20-25%, the range is close to the respective claimed range of 26.5 to 31 wt%. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
Both Interfett and Smith et al. disclose beef fat. It would have been obvious to one of ordinary skill in the art to use the beef fat from Poudrier in the method for producing the powdered fat product of Interfett, because Poudrier teaches beef fat and Interfett teaches that edible beef fat can be crystallized.
With respect to claim 12, Interfett teaches a method of mixing dry, fatty powders of finely crystalline structure that are derived from fats of animal origin, such as edible beef suet, with powdery materials used or usable for animal feeding stuff or human food, such as skimmed milk powder, sweetened cornflour, starch flour, and fruit powders (ingredients) (p. 1, lines 11-19, 25-35). Thus, Interfett teaches a method for preparing a food product.
However, Interfett fails to expressly teach a total saturated fat content of 57-68 wt% (based on weight of total fat) and C18:0 in the range of 26.5 to 31 wt% (based on weight of total fat).
Poudrier discloses beef fat (tallow), which can be used as either direct or indirect food additives (p. 154, ¶¶ 2 and 3). According to Poudrier, the major constituents (fatty acid composition) of non-hydrogenated beef fat (tallow) include palmitic (24-32%), stearic (20-25%), and myristic (3-6%) acids (p. 154, ¶¶ 3-5). Therefore, Poudrier teaches beef fat that has a total saturated fat content (approximately 47-63%), which overlaps with the claimed ranges as recited in claim 12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I) Furthermore, while Poudrier teaches beef fat that has C18:0 in the range of from 20-25%, the range is close to the respective claimed range of 26.5 to 31 wt%. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)
Both Interfett and Poudrier disclose beef fat. It would have been obvious to one of ordinary skill in the art to use the beef fat from Poudrier in the method for preparing a food product of Interfett, wherein a powdered crystallized beef fat is produced, because Poudrier teaches that beef fat is suitable food additive and Interfett teaches that beef fat is suitable for crystallization.
Regarding claim 20, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the process of preparing a powdered beef fat as recited above with respect to claim 10. Interfett teaches a process wherein air is supplied at a temperature to chill the atomized material discharged from the nozzle whereby crystalline fat powder is produced (p. 3, lines 60-68; claim 4). Interfett also teaches regulating the temperatures between -20°C and -30°C (p. 2, lines 108-113). Therefore, it would have been obvious to use cold air that has a temperature which overlaps with the claimed range as recited in claim 20, in order to sufficiently chill the atomized material and produce a crystalline fat powder.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Interfett (GB1165320A) and Poudrier (“Final Report on the Safety Assessment of Tallow”, Journal of the American College of Toxicology, Volume 9, Number 2, 1990, pp.153-164) as applied to claim 1 above, in view of Taylor et al. (“Substitutability of Fractionated Beef Tallow for Other Fats and Oils in the Food and Confectionery Industries: An Economic Evaluation”, Journal of the American Oil Chemists’ Society Vol. 53: 491-495, July 1976).
Regarding claim 3, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the powdered beef fat as recited above with respect to claim 1, wherein the beef fat can be non-hydrogenated.
However, the combination of references fails to teach fractionated beef fat.
Taylor et al. teach fractionating beef tallow (fat) into products which are compatible with or superior to imported fats/oils and that can be used as a substitute for fats and oils in the food and confectionery industries (abstract; p. 491).
Both the modified Interfett and Taylor et al. teach the use of beef fat to make food products. It would have been obvious to manufacture the powdered beef fat of the modified Interfett from a fractionated beef fat, because Taylor et al. teach that the products which result from beef tallow fractionation can compete economically with cocoa butter and other vegetable oils in the food and confectionery industries (p. 495, Cost Analysis).
Regarding claim 8, 
 However the combination of references fail to provide a motivation for excluding palm fat.
 Taylor et al. teach the limitations as recited above wherein fractionated beef fat can be used as a substitute for palm oil, since there are many compositional similarities between beef tallow and palm oil (abstract; p. 495: Beef Oil-Palm Oil).
 It would have been obvious to exclude palm oil from the powdered beef fat of the modified Interfett, because Taylor et al. teach that it is desirable to use beef fat as a substitute for or in place of palm oil within food products.

Claims 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Interfett (GB1165320A) and Poudrier (“Final Report on the Safety Assessment of Tallow”, Journal of the American College of Toxicology, Volume 9, Number 2, 1990, pp.153-164) as applied to claims 1 and 12 above, in view of Tashiro et al. (USPN 4,855,157).
Regarding claims 6 and 16, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the crystallized powdered beef fat as recited above with respect to claim 1. However, the combination of references fail to expressly disclose wherein the beef fat has circularity in the range of 0.65 to 1 as recited in claim 6 or 0.75 to 1 as recited in claim 16.
 Tashiro et al. teach edible fat powder that can be derived from beef tallow, wherein the edible fat powder is produced by contacting the fat in the form of liquid in an atomized state with cold air flow, in order to cool and solidify the fat (abstract; col. 2, line 30; claim 1). Tashiro et al. also teach a free-flowing fat powder derived from a fat 
 Both Interfett and Tashiro teach edible fat powders that may be derived from a mixture comprising beef fat and that are produced by similar spray cooling methods. Given that the modified Interfett teaches a fat powder that is similar to the fat powder of Tashiro wherein the granules of Tashiro’s fat powder are described as spherical, one or ordinary skill in the art would have expected the powdered beef fat of the modified Interfett to also be spherical and to have circularity as claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Interfett as modified by Poudrier or Poudrier as modified by Interfett teaches the method for preparing a food product as recited above with respect to claim 12.
However, Interfett fails to expressly disclose wherein the food product is selected from the group consisting of a soup, a bouillon powder, and a bouillon tablet/cube.
Tashiro et al. teach preparing food products using a fat powder that may be derived from beef tallow (fat) and is mixed with other ingredients to form the food product (col. 2, lines 23-25, 30; Examples). According to Tashiro et al., the fat powder can be used as an ingredient for soup (col. 3, lines 23-29).
Both Interfett and Tashiro et al. teach food products and methods of preparing them by using beef fat powder. It would have been obvious to prepare soup using the .

 Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tashiro et al. (USPN 4,855,157) in view of Poudrier (“Final Report on the Safety Assessment of Tallow”, Journal of the American College of Toxicology, Volume 9, Number 2, 1990, pp.153-164).
 With respect to claims 12 and 13, Tashiro et al. teach preparing food products using a fat powder that may be derived from beef tallow (fat) and is mixed with other ingredients to form the food product (col. 2, lines 23-25, 30; Examples). According to Tashiro et al., the fat powder can be used as an ingredient for soup (col. 3, lines 23-29).
While Tashiro et al. suggest that the powdered fat product that is used to prepare food may be produced from beef fat, the reference fails to teach a beef fat comprising a total saturated fat content of 57-68 wt% (based on weight of total fat) and C18:0 in the range of 26.5 to 31 wt% (based on weight of total fat).
Poudrier teaches beef fat (tallow) wherein the major constituents (fatty acid composition) include palmitic (24-32%), stearic (20-25%), and myristic (3-6%) acids (p. 154, ¶¶ 3-5). Therefore, Poudrier teaches beef fat that has a total saturated fat content (approximately 47-63%), which overlaps with the claimed ranges as recited in claim 12.
Both Tashiro et al. and Poudrier disclose beef fat. It would have been obvious to one of ordinary skill in the art to use the beef fat from Poudrier to produce the powdered fat that is used to prepare the food product of Tashiro et al., because Poudrier demonstrate that beef fat is suitable food additive. Therefore, since Tashiro et al. teach powdered beef fat, it would have been obvious to use the beef fat food additive prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-12 and 15-21 of copending Application No. 16/312,402 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a powdered beef fat having a total saturated fat content, where the saturated fat content of the copending claims encompasses the saturated fat content of the instant claims, and where the fat in both the instant claims and the copending claims has the same amounts of C18:0 and C16:0 fatty acids.  Additionally, the beef fat recited in both sets of claims does not include palm fat, is a non-hydrogenated beef fat, and is a fractionated non-hydrogenated beef fat.  Therefore, .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Amendment

The declaration under 37 CFR 1.132 filed March 9, 2021, is insufficient to overcome the rejection of all claims based upon Interfett and Poudrier as set forth in the last Office action because:  the showings in the declaration are not commensurate in scope with the claims.
The Declaration provides data in Tables 1 and 2 showing tablets prepared with the powdered beef fat of the instant invention compared with tablets prepared with fats having different C18:0 content.  Declarant states that even small differences in the 18:0 content of the solid fat provide large changes in tablet hardness (e.g., ¶15).  However, none of the currently pending claims are limited to tablets comprising the inventive beef fat.  Claim 13 claims a tablet as one of several alternative food products prepared to include the beef fat of the instant invention. Further, the content of beef fat in the tablet, as well as additional ingredients present in the tablet, would be expected to affect the resultant hardness of the tablet.  However, in addition to none of the claims being limited to tablets, none of the claims require an amount of beef fat to be present.  
Therefore, given that the showings in the declaration are not commensurate in scope with the pending claims, the data in the declaration is not considered convincing evidence of unexpected results sufficient to outweigh the rejections set forth above.

Response to Arguments

Applicant’s arguments filed on March 9, 2021, have been fully considered but were not found to be persuasive.
Applicant argues that it is improper for the Examiner to consider the claimed C18:0 content of 26.5% to 31 wt. % prima facie obvious over the prior art teaching of a range with an upper limit of C18:0 of 25% (Remarks, pp. 5-8).
This argument is not persuasive.  It remains that applicant has not shown any unexpected differences between a powdered beef fat having a C18:0 content of 25 wt. % and a C18:0 content of 26.5 wt. %.  Indeed, looking to the instant specification, samples comprising 25.9 wt. % C18:0 are considered to be part of the instant invention (e.g., Table 2, Sample 6; Table 3, Sample 9).  Therefore, it is not clear that there is any difference between a C18:0 content of 25 wt. % and a C18:0 content of 26.5 wt. %
Applicant argues that the Declaration provides experimental data demonstrating that the claimed C18:0 fatty acid content provides unexpected and surprising results on tablet hardness and table breakage (Remarks, pp. 8-9)
As noted in the Response to Amendment section above, the showings in the Declaration are not commensurate in scope with the present claims.  None of the currently pending claims are limited to a tablet comprising the claimed powdered beef 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Luddy et al. (Luddy, F.E., Hampson, J.W., Herb, S.F., Rothbart, H.L. 1973. “Development of Edible Tallow Fraction for Specialty Fat Uses.” J. Am. Oil Chem. Soc. Vol. 50, pp. 240-244) teaches different tallow fractions having different fatty acid profiles to impart different properties to the fractions (e.g., solid, semisolid or liquid).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791